EXECUTION COPY




SUBORDINATION AGREEMENT

among

NAMGEM TRADING (BERMUDA) LIMITED,

LAZARE KAPLAN INTERNATIONAL INC.,

NAMGEM TRADING (BVI) LIMITED

and

OVERSEAS PRIVATE INVESTMENT CORPORATION

Dated as of August 18, 2008

OPIC/673-2006-061-IG




 

 

--------------------------------------------------------------------------------



SUBORDINATION AGREEMENT

SUBORDINATION AGREEMENT (the “Agreement”), dated as of August 18, 2008, by and
among NAMGEM TRADING (BERMUDA) LIMITED, a company organized and existing under
the laws of Bermuda (“NamGem Bermuda”), LAZARE KAPLAN INTERNATIONAL INC., a
corporation organized and existing under the laws of the State of Delaware,
United States of America (the “Sponsor”), NAMGEM TRADING (BVI) LIMITED, a
company limited by shares organized and existing under the laws of the British
Virgin Islands (the “Borrower”), and OVERSEAS PRIVATE INVESTMENT CORPORATION, an
agency of the United States of America (“OPIC”).

RECITALS

(l) OPIC and the Borrower have entered into the First Amended and Restated
Finance Agreement dated as of June 10, 2008 (the “Finance Agreement”) pursuant
to which OPIC has agreed to provide a credit facility of up to $25,200,000 to
the Borrower subject to the terms and conditions set forth in the Finance
Agreement.

(2) The Borrower may hereafter become indebted to the Subordinated Lender(s) in
the principal amount of $10,800,000, evidenced by a promissory note or notes
substantially in the form attached hereto as Exhibit A (each a “Subordinated
Loan Note”), as permitted under subsection 7.02(b) of the Finance Agreement.

(3) It is a condition precedent to the obligation of OPIC to make the Loan under
the Finance Agreement that the Subordinated Lenders and the Borrower shall have
executed and delivered this Agreement.

NOW, THEREFORE, in consideration of the premises and of the agreements contained
herein, the Subordinated Lenders and the Borrower each hereby agrees with OPIC
as follows:

1. Definitions; Interpretation.

(a) Capitalized terms used herein shall have the meanings given them in the
Finance Agreement, unless otherwise specified herein.

(b) As used herein, the following terms shall have the following meanings:

“Accession Agreement” means an agreement duly executed and delivered in
substantially the form of Exhibit B hereto.

“Senior Agreements” means, collectively, the Loan Documents, the Security
Documents and the Funding Documents.

“Senior Obligations” means all obligations of the Borrower now or hereafter
existing under any Senior Agreement, whether for principal, interest, fees,
premium, expenses or otherwise. Without limitation, the Senior Obligations shall
include interest that accrues, or

 

 

--------------------------------------------------------------------------------



that would accrue but for the operation of an automatic stay or similar
provision, after the filing of a petition initiating any proceeding referred to
in Section 4(a) hereof.

“Subordinated Lender” means (i) NamGem Bermuda, (ii) the Sponsor, (iii) any
other Shareholder that accedes to this Agreement pursuant to a duly executed and
delivered Accession Agreement or (iv) any other legal entity which is (A)
Controlled by one of the Persons referred to in clauses (i) to (iii) above, (B)
whose equity is not less than 50% legally and beneficially owned by such Person
and (C) accedes to this Agreement pursuant to a duly executed and delivered
Accession Agreement.

“Subordinated Debt” means all indebtedness of the Borrower to a Subordinated
Lender under each Subordinated Loan Note or any other Subordinated Loan
Document, and any and all other indebtedness now or at any time or times
hereafter owing by the Borrower, or any successor or assign of the Borrower,
including without limitation, a receiver, trustee or debtor-in-possession, to a
Subordinated Lender, whether such indebtedness is absolute or contingent, direct
or indirect and howsoever evidenced, including without limitation, all interest
thereon, including pre-petition and post-petition interest, fees premiums and
expenses and any other charges or amounts payable by the Borrower to a
Subordinated Lender in respect thereof.

“Subordinated Loan Documents” means each Subordinated Loan Note and each other
agreement, contract, document or other instrument relating to the Subordinated
Debt or the Subordinated Loan Note entered into between the Borrower and a
Subordinated Lender.

(c) (i) reference to and the definition of any document (including this
Agreement) shall be deemed a reference to such document as it may be amended,
supplemented, revised, or modified from time to time;

(ii) all references to a “Section,” “Schedule,” or “Exhibit” are to a Section
hereof or to a Schedule or an Exhibit attached hereto and made a part hereof;

(iii) the section headings, and other captions in this Agreement are for the
purpose of reference only and do not limit or affect its meaning;

(iv) defined terms in the singular shall include the plural and vice versa; and

(v) the words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; the headings in this Agreement are
for the purpose of reference only and do not limit or affect its meaning.

2. Agreement to Subordinate. The Subordinated Debt is and shall be, to the
extent and in the manner hereinafter set forth, subordinate and junior in right
of payment to the prior payment in full in Dollars of the Senior Obligations.

 

 

-2-

 

--------------------------------------------------------------------------------



3. No Claim or Payment.

(a) No part of the Subordinated Debt shall have any claim to any assets of the
Borrower on a parity with or prior to the claim of the Senior Obligations.

(b) Unless and until the Senior Obligations shall have been paid in full in cash
or cash equivalents, no Subordinated Lender shall ask, demand, sue for, take or
receive from the Borrower, and the Borrower shall not make, give or permit,
directly or indirectly, in cash or other property, or by set-off, redemption,
purchase or in any other manner, any payment or prepayment of, or collateral
security for, all or any of the Subordinated Debt; provided that, from after the
Repayment Commencement Date, a Subordinated Lender may receive, and the Borrower
may make, scheduled payments of principal of and interest on the Subordinated
Loan Note in accordance with the terms of such note, if, at the time of making
such payment and immediately after giving effect thereto, (i) no Event of
Default or Potential Event of Default shall have occurred and be continuing;
(ii) the Borrower shall be in compliance with the financial ratios set forth in
Section 6.11 of the Finance Agreement; and (iii) such payment may be made in
accordance with section 5 of the Security and Account Agreement.

4. In Furtherance of Subordination.

(a) (i) In the event of any distribution, division or application, voluntary or
involuntary, by operation of law or otherwise, of all or any part of the assets
or business of the Borrower to creditors of the Borrower, or (ii) upon any
indebtedness of the Borrower becoming due and payable by reason of any
dissolution, liquidation or other winding up of the Borrower or its business, or
by reason of any sale, receivership, insolvency, reorganization or bankruptcy
proceedings, assignment for the benefit of creditors, or any arrangement or
proceeding by or against the Borrower for any relief under any bankruptcy,
reorganization or insolvency law or laws or any law relating to the relief of
debtors, readjustment of indebtedness or composition, or any other marshalling
of the assets and liabilities of the Borrower, any payment or distribution of
any kind (whether in cash, property or securities) which otherwise would be
payable or deliverable upon or with respect to the Subordinated Debt shall be
paid or delivered directly to OPIC for application (in the case of cash) to, or
as collateral (in the case of non-cash property or securities) for, the payment
or prepayment of the Senior Obligations, until the Senior Obligations shall have
been paid in full in Dollars.

(b) All payments or distributions on or with respect to the Subordinated Debt
which are received by a Subordinated Lender contrary to the provisions of this
Agreement shall be received in trust for the benefit of OPIC, shall be
segregated from other funds and property held by such Subordinated Lender and
shall be forthwith paid over to OPIC in the same form as so received (with any
necessary endorsement) to be applied (in the case of cash) to, or held as
collateral (in the case of non-cash property or securities) for, the payment or
prepayment of the Senior Obligations in accordance with the terms of the Senior
Agreements.

(c) Each Subordinated Lender irrevocably authorizes and empowers OPIC, in
connection with any proceeding or distribution described in subsection 4(a)
hereof, to demand, sue for, collect and receive every such payment or
distribution referred to in such subsection and give acquittance therefor, and
to file claims and proofs of claim in any statutory or non-statutory

 

 

-3-

 

--------------------------------------------------------------------------------



proceeding and to take such other proceedings, in its own name, or in the name
of the Subordinated Lender or otherwise, as OPIC may deem necessary or advisable
for the enforcement of this Agreement.

(d) OPIC is hereby authorized to demand specific performance of this Agreement,
whether or not the Borrower shall have complied with any of the provisions
hereof applicable to it, at any time when a Subordinated Lender shall have
failed to comply with any of the provisions of this Agreement applicable to it.
Each Subordinated Lender hereby irrevocably waives any defense based on the
adequacy of a remedy at law, which might be asserted as a bar to such remedy of
specific performance.

5. No Commencement of Any Proceeding. Unless and until the Senior Obligations
shall have been paid in full in Dollars, no Subordinated Lender shall (i)
commence, or join with any other creditor (other than OPIC) in commencing, any
proceeding referred to in subparagraph 4(a) above or any other proceeding to
enforce or collect the Subordinated Debt or (ii) accelerate the maturity of all
or any part of the Subordinated Debt.

6. Rights of Subrogation. No payment or distribution to OPIC pursuant to the
provisions of this Agreement shall entitle a Subordinated Lender to exercise any
rights of subrogation in respect thereof until the Senior Obligations shall have
been paid in full in Dollars.

7. No Amendments to Subordinated Debt Documents. No provision of the
Subordinated Loan Documents shall be amended, modified, supplemented or waived
without the prior written consent of OPIC, if the effect thereof would be to (i)
increase the amount of, or advance the scheduled date of payment or prepayment
of any portion of, the principal of the Subordinated Debt; (ii) increase the
rate of interest on, or premiums, fees or other amounts payable in respect of,
the Subordinated Debt, or (iii) otherwise make any agreement, covenant, default
or event of default in any Subordinated Loan Document materially more burdensome
to the Borrower.

8. Subordination Legend; Further Assurances.

(a) The Borrower and each Subordinated Lender will cause each Subordinated Loan
Note and any other instrument evidencing the Subordinated Debt to be endorsed
with the following legend:

“The indebtedness evidenced by this instrument is subordinated to the prior
payment in full of the Senior Obligations (as defined in the Subordination
Agreement hereinafter referred to) pursuant to, and to the extent provided in,
the Subordination Agreement dated as of August 18, 2008 by and among the maker
hereof, the payee named herein and Overseas Private Investment Corporation.”

The Borrower and each Subordinated Lender will further mark its books of account
in such manner as shall be effective to give proper notice of the effect of this
Agreement.

(b) The Borrower and each Subordinated Lender will, at its expense and at any
time and from time to time, promptly execute and deliver all further instruments
and documents (including without limitation powers of attorney, assignments and
proofs of claim), and promptly take all

 

 

-4-

 

--------------------------------------------------------------------------------



further action (including, without limitation, filing proofs of claim and taking
other actions to collect the Subordinated Debt) that may be necessary or
desirable, or that OPIC may request, in order to protect any right or interest
granted or purported to be granted hereby or to enable OPIC to exercise and
enforce its rights and remedies hereunder. Each Subordinated Lender hereby
irrevocably makes, constitutes and appoints OPIC (and any officer of OPIC or any
person designated by OPIC for that purpose) as its true and lawful proxy and
attorney-in-fact (and agent-in-fact), with full authority in the place and stead
of the Subordinated Lender, and in the name of the Subordinated Lender or
otherwise, with full power of substitution, to take any action and to execute
any instrument that OPIC may deem necessary or advisable to accomplish the
foregoing. Each Subordinated Lender hereby acknowledges that the constitution
and appointment of such proxy and attorney-in-fact are coupled with an interest
and are irrevocable. Each Subordinated Lender hereby ratifies and confirms all
that said attorney-in-fact may do or cause to be done by virtue of any provision
of this Agreement.

9. Agreement by the Borrower. The Borrower shall not make any payment of any of
the Subordinated Debt in contravention of, or take any other action inconsistent
with the provisions of, this Agreement.

10. Representations and Warranties. The Borrower and each Subordinated Lender
hereby represents and warrants that (i) the execution, delivery and performance
by it of this Agreement have been duly and validly authorized by all necessary
action and (ii) this Agreement has been duly and validly executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms.

11. Amendments, Etc. No amendment or waiver of any provision of this Agreement
nor consent to any departure of a Subordinated Lender or the Borrower therefrom
shall in any event be effective unless the same shall be in writing and signed
by OPIC, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

12. Expenses. The Borrower and each Subordinated Lender jointly and severally
agree to pay, upon demand, to OPIC the amount of any and all expenses, including
the reasonable fees and expenses of its counsel, which OPIC may incur in
connection with the exercise or enforcement of any of its rights or interests
hereunder.

13. No Waiver; Remedies. No failure on the part of OPIC to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

14. Subordination Not Impaired.

(a) Without further consent by or notice to a Subordinated Lender, and without
impairing, abridging, releasing or affecting the subordination provided for
herein, (i) any demand for payment of any of the Senior Obligations may be
rescinded in whole or in part, and any of the Senior Obligations, or the
liability of Borrower or any other party upon or for any part thereof, or any
collateral security or guaranty therefor or right of offset with respect thereto
may, from time to time,

 

 

-5-

 

--------------------------------------------------------------------------------



in whole or in part, be renewed, extended, modified, accelerated, compromised,
waived, surrendered, or released; (ii) any document or instrument evidencing or
governing the terms of any Senior Obligations or any collateral security
documents or guaranties or documents in connection therewith may be amended,
modified, waived, supplemented or terminated, in whole or in part, as OPIC may
deem advisable, and any collateral security at any time held by OPIC for the
payment of any of the Senior Obligations may be sold, exchanged, waived,
surrendered or released; (iii) OPIC may exercise or refrain from exercising any
right, remedy or power granted by any document or instrument creating,
evidencing or otherwise relating to the Senior Obligations, or at law, in
equity, or otherwise, with respect to the Senior Obligations, or any collateral
security lien (legal or equitable), held, given or intended to be given therefor
(including, without limitation, the right to perfect any lien or security
interest created in connection therewith); and (iv) any balance of funds with
any bank or other institution at any time standing to the credit of Borrower or
any guarantor of any of the Senior Obligations may, from time to time, in whole
or in part, be surrendered or released, all as OPIC may deem advisable.

(b) OPIC shall not be prejudiced in its right to enforce the subordination
contained herein in accordance with the terms hereof by any act or failure to
act on the part of Borrower or failure by the Borrower to provide a Subordinated
Lender with any notice whatsoever.

(c) OPIC shall be conclusively presumed to have acquired all Senior Obligations,
whether now outstanding or hereafter created, in reliance on the terms of this
Agreement.

15. Continuing Agreement; Transfer of Notes.

(a) This Agreement is a continuing agreement and shall (i) remain in full force
and effect until the Senior Obligations shall have been paid in full in cash or
cash equivalents, and continue to be effective, or be reinstated, as the case
may be, if at any time any payment of all or any part of the Senior Obligations
is rescinded or must otherwise be returned upon the insolvency, bankruptcy or
reorganization of the Borrower, all as though such payment had not been made,
(ii) be binding upon each Subordinated Lender, the Borrower and their respective
successors and assigns, and (iii) inure to the benefit of and be enforceable by
OPIC and its successors and assigns.

(b) No holder of Subordinated Debt will sell, assign, pledge or otherwise
dispose of any of the Subordinated Debt without the prior written consent of
OPIC.

16. Notices. Any notice hereunder shall be in writing and shall be
hand-delivered or sent by mail (postage prepaid), telegram or facsimile
transmission (with a copy by mail to follow, receipt of which copy shall not be
required to effect notice), and shall be deemed duly given when sent to the
following addresses, or to such other address or number as each party shall have
last specified by notice to the other parties:

To the Borrower:

NamGem Trading (BVI) Limited

c/o Lazare Kaplan International Inc.

19 W. 44th Street

New York, NY 10036

 

 

-6-

 

--------------------------------------------------------------------------------



(Attn: William Moryto, Chief Financial Officer)

(Facsimile: (212) 857-7560)

To OPIC:

Overseas Private Investment Corporation

1100 New York Avenue, N.W.

Washington, D.C. 20527

United States of America

(Attn: Vice President, Small and Medium Enterprise Finance) [prior to
Disbursement]

(Attn: Director, Portfolio Management) [after Disbursement]

Re: LKI (OPIC/673-2006-061-IG)

(Facsimile: (202) 408-9866)

(Facsimile: (202) 408-9862) [after Disbursement]

To NamGem Bermuda:

NamGem Trading (Bermuda) Limited

c/o Lazare Kaplan International Inc.

19 W. 44th Street

New York, NY 10036

(Attn: William Moryto, Chief Financial Officer)

(Facsimile: (212) 857-7560)

To the Sponsor:

Lazare Kaplan International Inc.

19 W. 44th Street

New York, NY 10036

(Attn: William Moryto, Chief Financial Officer)

(Facsimile: (212) 857-7560)

To each other Subordinated Lender:

At the address specified by each Subordinated Lender in the Accession Agreement
executed and delivered by it.

Each party may, by written notice to the other, change the address to which such
communications should be sent to it.

 

 

-7-

 

--------------------------------------------------------------------------------



17. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK OF THE UNITED STATES OF
AMERICA.

18. Jurisdiction and Consent to Suit. The Borrower and each Subordinated Lender
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, a Subordinated Loan Note or any other Subordinated
Loan Document, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, the courts of the United States of America located in the District
of Columbia, the courts of any other jurisdiction where it or any of its
property may be found, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) appoints (which appointment shall take effect on or prior to the date of the
Disbursement) CT Corporation System at its address at 111 Eighth Avenue, 13th
Floor, New York, New York, 10011 as its agent for service of process in relation
to proceedings before any courts located in the State of New York in connection
with this Agreement for the term of the Subordinated Debt plus an additional six
months;

(d) agrees to maintain an agent for service of process in the State of New York
until the Commitment has terminated and the Senior Obligations and all other
amounts payable under the Finance Agreement have been finally, irrevocably, and
indefeasibly repaid in full;

(e) agrees that failure by a process agent to notify it of the process will not
invalidate the proceedings concerned;

(f) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 16 above or at such other address of which OPIC shall have been
notified pursuant thereto;

(g) agrees that if the appointment of any person mentioned in clause (c) above
ceases to be effective, it shall immediately appoint a further person in the
State of New York to accept service of process on its behalf in the State of New
York, and, if it does not appoint a process agent within fifteen (15) days, OPIC
is entitled and authorized to appoint a process agent for it by notice to it;

(h) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;

 

 

-8-

 

--------------------------------------------------------------------------------



(i) agrees that final judgment against it in any such action or proceeding shall
be conclusive and may be enforced in any other jurisdiction within or outside of
the U.S. by suit on the judgment or otherwise as provided by law, a certified or
exemplified copy of which judgment shall be conclusive evidence of the fact and
amount of its obligation;

(j) waives any present or future objection to any such action, suit or
proceeding in any such venue, and irrevocably consents and submits
unconditionally to the non-exclusive jurisdiction of any such court for itself
and in respect of any of its property;

(k) irrevocably waives any claim in any such court that any such action, suit,
or proceeding brought therein has been brought in an inconvenient forum; and

(l) covenants and agrees not to resist enforcement of any such final judgment in
any jurisdiction where OPIC commences enforcement proceedings.

19. Waiver of Jury Trial. Each Subordinated Lender, the Borrower and OPIC each
hereby irrevocably waives, to the fullest extent permitted by law, any right to
have a jury participate in resolving any dispute arising out of, in connection
with, related to, or incidental to the relationship between them established by
this Agreement.

20. Severability. If any provision of this Agreement is prohibited or held to be
invalid, illegal, or unenforceable in any jurisdiction, the parties hereto agree
to the fullest extent permitted by law that the validity, legality and
enforceability of the other provisions in such jurisdiction shall not be
affected or impaired thereby, and any such prohibition, invalidity, illegality
or unenforceability shall not render such provision prohibited, invalid,
illegal, or unenforceable in any other jurisdiction.

21. Counterparts. This Agreement may be executed in separate counterparts, each
of which when so executed and delivered shall be deemed an original, and all of
which together shall constitute one and the same instrument.

 

 

-9-

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

 

NAMGEM TRADING (BERMUDA) LIMITED

 

 

 


By:



 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

LAZARE KAPLAN INTERNATIONAL INC.

 

 

 


By:



 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

NAMGEM TRADING (BVI) LIMITED

 

 

 


By:



 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

OVERSEAS PRIVATE INVESTMENT
CORPORATION

 

 

 


By:



 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



Exhibit A

FORM OF SUBORDINATED LOAN NOTE

THE INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO THE PRIOR
PAYMENT IN FULL OF THE SENIOR OBLIGATIONS (AS DEFINED IN THE SUBORDINATION
AGREEMENT HEREINAFTER REFERRED TO) PURSUANT TO, AND TO THE EXTENT PROVIDED IN,
THE SUBORDINATION AGREEMENT DATED AS OF AUGUST 18, 2008, BY AND AMONG THE
BORROWER NAMED HEREIN, THE SUBORDINATED LENDER NAMED HEREIN, AND OVERSEAS
PRIVATE INVESTMENT CORPORATION.

NAMGEM TRADING (BVI) LIMITED

PROMISSORY NOTE

 

US$[            ]

 

Dated as of            

FOR VALUE RECEIVED, NAMGEM TRADING (BVI) LIMITED, a BVI business company
organized and existing under the laws of the British Virgin Islands (the
“Borrower”) by this promissory note (the “Subordinated Loan Note”) hereby
promises subject to the Subordination Agreement (as defined below) and the
subordination provisions hereof to pay to the order of [NAME] (the “Subordinated
Lender”) at [LOCATION], on each Payment Date (as such term is defined herein),
the principal sum of [AMOUNT] in approximately equal installments on each
Payment Date (as hereinafter defined) and to pay interest on the principal
balance hereof from time to time outstanding, on each Interest Payment Date (as
hereinafter defined) at a per annum rate of interest of [_____%] (the
“Subordinated Note Interest Rate”).

This Subordinated Loan Note is the Subordinated Loan Note referred to in the
Subordination Agreement among the Borrower, each Subordinated Lender party
thereto, and Overseas Private Investment Corporation, dated as of August 18,
2008 (as amended or supplemented, the “Subordination Agreement”). Unless
otherwise defined herein, capitalized terms are used herein as therein defined.

Subject to the terms of the Subordination Agreement and the subordination
provisions herein, the principal balance hereof together with interest thereon
shall be due and payable in approximately equal installments on each
[__________] and [__________] (each such date a “Payment Date”) commencing on
[date corresponding to the Repayment Commencement Date] with the last such
installment due on [DATE]; provided that the Borrower shall make such payment
only if at the time of making such payment and immediately after giving effect
thereto (i) no Event of Default or Potential Event of Default shall have
occurred and be continuing; (ii) the Borrower shall be in compliance with the
financial ratios set forth in Section 6.11 of the Finance Agreement; and (iii)
such payment is made in accordance with section 5 of the Security and Account
Agreement. Interest shall accrue on the daily outstanding principal balance
hereof at the

 

 

--------------------------------------------------------------------------------



Subordinated Note Interest Rate in arrears commencing on the date hereof and
extending up to, but not including the next Payment Date and extending up to but
not including the next Payment Date. The Subordinated Note Interest Rate will be
calculated on the basis of the actual number of days elapsed (including the
first day, but excluding the last day) over a year of 365 days.

In the event that any amount of the principal hereof or accrued interest on this
Subordinated Loan Note is not paid in full when due (whether at stated maturity,
by acceleration or otherwise), the Borrower shall pay to the Subordinated Lender
on demand interest on such unpaid amount (to the extent permitted by applicable
law) for the period from the date such amount was due until the date such amount
shall have been paid in full at an interest rate per annum equal to (x) 2.0% per
annum above the Subordinated Note Interest Rate until the end of the then
current Interest Period, and (y) thereafter 2.0% per annum above the
Subordinated Note Interest Rate.

All payments received hereunder shall be applied in the manner and order of
priority determined by the Subordinated Lender in its sole discretion.

Whenever any payment falls due on a day which is not a Business Day, the due
date for payment shall be extended to the next following Business Day.

All payments to be made by the Borrower under this Subordinated Loan Note shall
be made in United States Dollars in immediately available and freely
transferable funds no later than 11:00 A.M. (New York City time) on the date on
which due, without set-off, counterclaim, deduction, or withholding on account
of taxes.

Each Subordinated Lender, by its acceptance hereof, agrees that all amounts of
principal, interest and other obligations payable under this Subordinated Loan
Note shall be, to the extent and in the manner set forth in the Subordination
Agreement and this Subordinated Loan Note, subordinate and junior in right of
payment to the prior payment in full in Dollars of the Senior Obligations.
Notwithstanding the foregoing provisions, in the event the Borrower shall make
any payment or distribution on account of this Subordinated Loan Note at a time
not permitted by the terms of the Subordination Agreement and this Subordinated
Loan Note, such payment or distribution shall be received and held in trust for
OPIC by the Subordinated Lender and shall be paid forthwith over to OPIC for
application to the payment of Senior Obligations remaining unpaid until all such
Senior Obligations shall have been paid in full. The provisions of this
paragraph shall cease to be effective upon the payment in full of all Senior
Obligations and the termination of all commitments in respect of the Senior
Obligations. Subject to the terms hereof, and unless the Borrower is otherwise
notified in writing by the holder of this Note, the time for making any payment
which is due and payable hereunder at any time or times shall be automatically
extended by the holder of this Note.

The Subordinated Lender may not declare any amount to be due and payable under
this Subordinated Loan Note prior to its scheduled maturity or take any action,
judicial or otherwise, to enforce collection of any amounts due under this
Subordinated Loan Note until all Senior Obligations shall have been paid in full
in Dollars and all commitments in respect of such Senior Obligations have been
terminated.

 

 

-2-

 

--------------------------------------------------------------------------------



Each of the Borrowers and each endorser, guarantor and surety of this
Subordinated Loan Note, and each other person liable or who shall become liable
for all or any part of the indebtedness evidenced by this Subordinated Loan
Note:

(a) waives demand, presentment, protest, notice of protest, notice of dishonor,
diligence in collection, notice of nonpayment and all notices of a like nature;

(b) consents to (i) the release of any or all other persons from liability,
whether primary or contingent, for the indebtedness evidenced by this
Subordinated Loan Note or for any related obligations; and (ii) the granting of
any other indulgences to any such person; and

(c) consents to (i) all renewals, extensions or modifications of this
Subordinated Loan Note (including any affecting the time of payment), and (ii)
all advances under this Subordinated Loan Note.

Any such renewal, extension, modification, advance, release, surrender,
exchange, substitution, taking or indulgence may take place without notice to
any such person, and, whether or not any such notice is given, shall not impair
the liability of any such person.

Any failure by the Subordinated Lender to exercise any right under this
Subordinated Loan Note arising or existing as a result of the failure of the
Borrower to repay amounts outstanding hereunder when due or any delay in such
exercise, shall not constitute a waiver of the right to exercise such right at a
later time so long as such payment default shall remain uncured, and shall not
constitute a waiver of the right to exercise such right if any other payment
default shall occur. The acceptance by the Subordinated Lender of the payment of
any sum due and payable under this Subordinated Loan Note after the date
specified for such payment shall not be a waiver of the Subordinated Lender’s
right to require prompt payment when due of all other sums payable under this
Subordinated Loan Note or of the Subordinated Lender’s right to declare a
default for failure to make prompt payment in full.

The Borrower will reimburse and indemnify the Subordinated Lender for all
reasonable out-of-pocket expenses, all either before or after obtaining judgment
on or with respect to any amounts payable hereunder, including but not limited
to reasonable attorneys’ fees and disbursements, incurred or expended in
connection with the preparation, negotiation, interpretation or delivery of this
Subordinated Loan Note or any amendment hereof or with the enforcement or
collection of any obligations or the satisfaction of any indebtedness of the
Borrower hereunder, whether or not proceedings are instituted in any court of
competent jurisdiction, or in connection with any litigation, proceeding or
dispute hereunder, or any “work-out” (referring to the administration of the
Subordinated Debt during the continuance of a default or an event that with the
giving of notice or passage of time or both would constitute a default) in any
way relating to the Subordinated Loan evidenced hereby.

This Subordinated Loan Note and the rights and obligations of the parties
hereunder shall be governed by , and construed in accordance with, the laws of
the State of New York.

THE SUBORDINATED LENDER AND THE BORROWER EACH HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY

 

 

-3-

 

--------------------------------------------------------------------------------



RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM
ESTABLISHED BY THIS SUBORDINATED LOAN NOTE.

 

 

Executed as of this ____ day of _______.

 

 


NAMGEM TRADING (BVI) LIMITED

 

 


By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

(Signature)

 

 


Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

(Print)

 

 


Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

(Print)

 

 

 

 

-4-

 

--------------------------------------------------------------------------------



Exhibit B

FORM OF ACCESSION AGREEMENT

ACCESSION AGREEMENT dated as of _____________, by and among each of the
undersigned.

Reference is made to the SUBORDINATION AGREEMENT dated as of August 18, 2008, by
and among NAMGEM TRADING (BERMUDA) LIMITED, a company organized and existing
under the laws of Bermuda (“NamGem Bermuda”), LAZARE KAPLAN INTERNATIONAL INC.,
a corporation organized and existing under the laws of the State of Delaware,
United States of America (the “Sponsor”), NAMGEM TRADING (BVI) LIMITED, a
company limited by shares organized and existing under the laws of the British
Virgin Islands (the “Borrower”), and OVERSEAS PRIVATE INVESTMENT CORPORATION, an
agency of the United States of America (“OPIC”) (the “Agreement”). Terms used
and not otherwise defined herein have the meanings assigned to them in the
Agreement.

The undersigned hereby agree that, with effect from the date hereof,
________________________, (the “New Subordinated Lender”) has acceded to the
Agreement in its capacity as a Subordinated Lender and is bound by the terms of
the Agreement as fully as if named therein as a Subordinated Lender. The New
Subordinated Lender hereby confirms that (a) each of the representations and
warranties contained in the Agreement are true and correct on the date hereof
with respect to it in its capacity as a Subordinated Lender, and (b) its address
for notices for purposes of the Agreement is set forth in Schedule I hereto.

This Accession Agreement shall be governed by and construed in accordance with
the laws of the State of New York, United States of America.

This Accession Agreement may be executed in counterparts, each of which when so
executed and delivered shall be deemed an original and all of which together
shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party hereto has caused this Accession Agreement to be
executed and delivered on its behalf by its duly authorized representative as of
the date first above written.

 

 

 

 

NAMGEM TRADING (BERMUDA) LIMITED

 

 

 


By:



 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

LAZARE KAPLAN INTERNATIONAL INC.

 

 

 


By:



 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

NAMGEM TRADING (BVI) LIMITED

 

 

 


By:



 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

OVERSEAS PRIVATE INVESTMENT
CORPORATION

 

 

 


By:



 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

[NEW SUBORDINATED LENDER]

 

 

 


By:



 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



Schedule I to Accession Agreement

[Name of New Subordinated Lender]:

[Address]

(Attn.: [_____])

(Facsimile: [_____])

 

 

--------------------------------------------------------------------------------